Title: To James Madison from William Savage, 25 June 1803 (Abstract)
From: Savage, William
To: Madison, James


25 June 1803, Kingston, Jamaica. Last wrote on 13 May. Dispatches from Great Britain since that date have informed the governor of the renewal of hostilities between Great Britain and France. “In consequence … their has been a very Hot press throughout the Island.” In Kingston about sixty seamen were taken out of American ships. Upon his application to the admiral, the American citizens were released. On the north side of the island some vessels lost seamen to the press “& have experiencd distress from the measure.” Has taken their names and will apply for their release when the frigates arrive in Kingston. Observes that the customhouse protections carried by American seamen have not been filled out properly: “they should pointedly state the City Town District County & State” where the seamen reside. In New York and points south “a numerous body of British Seamen very improperly received protections which gave much offence to the different Admirals on this Station.” Is confident that good will come of the law of 28 Feb. 1803 respecting American seamen, who to his “personal knowledge sufferd greatly from the very improper conduct of many masters of American Vessels.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 2 pp.; docketed by Wagner as received 30 July.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:607.



   
   See John J. Murray to JM, 22 June 1803, n. 1.



   
   A full transcription of this document has been added to the digital edition.

